Case 1:15-cv-00593-ENV-RER Document 111 Filed 08/12/20 Page 1 of 1 PageID #: 813




 ROBERT WISNIEWSKI P.C.                              40 WALL STREET, SUITE 2833• NEW YORK, NY 10005
      ATTORNEYS-AT-LAW                               T EL: (212) 267-2101 • FAX: (646) 512-5604
                                                     W EBSITE: www.rwapc.com


                                                         August 12, 2020
 Hon. Ramon E. Reyes, USMJ
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201
       VIA ECF

                     Re:   Maldonado-Lopez v. Cajmant LLC et al.
                           EDNY Docket No. 15-cv-00593 (SLT)(RER)

 Dear Judge Reyes,

       I represent Plaintiff in the above-entitled action. As directed, I refiled the
 properly collated declaration of Plaintiff in support of his default motion against
 Defendant Vogler.

      I also realized belatedly that no courtesy copy has been sent to the
 chambers. I will correct this error tomorrow.

       I apologize to Your Honor for these mixups.

                                                         Sincerely,

                                                         /s/Robert Wisniewski
                                                         Robert Wisniewski




                                       Page 1 of 1
